Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 1 of 15                     PageID 1835




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  GUS’S FRANCHISOR, LLC,                          )
                                                  )
         Plaintiff,                               )
                                                  )
                                                  )        Case No. 2:20-cv-2372-JPM-cgc
  v.                                              )
                                                  )
                                                  )
  TERRAPIN RESTAURANT PARTNERS,                   )
  LLC, and MARK DAWEJKO,                          )
                                                  )
         Defendants.                              )


               ORDER DENYING DEFENDANTS’ MOTION TO DISMISS


        This cause is before the Court on Defendants Terrapin Restaurant Partners, LLC

 (“Terrapin”) and Mark Dawejko’s Motion to Dismiss, filed on July 27, 2020. (ECF No. 39.)

 Defendants move the Court pursuant to Federal Rule of Civil Procedure 12(b)(2) to dismiss

 Plaintiff Gus’s Franchisor, LLC’s (“Gus’s) Amended Complaint for lack of personal

 jurisdiction. (See generally id.) Defendants assert that they do not have the requisite minimum

 contacts with Tennessee for this Court to exercise jurisdiction over them. (Id. at PageID 1470–

 71.)

        Gus’s filed its Response on August 10, 2020. (ECF No. 45.) Gus’s opposes the

 Defendant’s Motion, raising three arguments in support of its position: (1) Defendants

 consented to this Court’s jurisdiction over them by signing agreements containing forum

 selection clauses; (2) Defendants have waived their argument regarding lack of personal

 jurisdiction by consenting to a permanent injunction and generally by appearing in this case and
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 2 of 15                      PageID 1836




 making arguments on the merits; and (3) Defendants are subject to jurisdiction in Tennessee

 because this Court’s exercise of personal jurisdiction over them would not deny Defendants

 their due process and because the Defendants are amenable to service of process under

 Tennessee’s long-arm statute. (See generally id.)

        For the reasons set forth below, Defendants’ Motion to Dismiss is DENIED.

 I.     BACKGROUND

        Gus’s filed its Complaint on May 22, 2020. (Compl., ECF No. 1.) Gus’s alleges that

 Defendants unlawfully used Gus’s trademarks, trade dress, trade secrets and proprietary

 business information in operating their Greenbelt, Maryland Gus’s franchise after Gus’s

 terminated its franchise relationship with Defendants on or about May 8, 2020. (See id. ¶¶ 1–

 4.) Plaintiff filed a Motion for a Temporary Restraining Order (“TRO”) and Preliminary

 Injunction on May 26, 2020. (ECF No. 8.)

        The Court held a hearing on May 29, 2020 on Plaintiff’s application for a TRO (“TRO

 Hearing"). (ECF No. 17.) After hearing testimony from Defendant Mark Dawejko, the Court

 granted the TRO. (TRO, ECF No. 20.) In finding that the Court had jurisdiction to issue the

 TRO, this Court found that “Dawejko signed a number of documents related to the draft

 Franchise Agreement, and several included forum selection clauses designating this Court as

 the proper venue for litigation arising out of the relationship between Plaintiff and Defendants.”

 (Id. at PageID 656.)

        On June 15, 2020, the Court entered a Consent Permanent Injunction as submitted by

 the Parties. (ECF No. 26.) The Consent Permanent Injunction states that “Defendants have

 agreed to withdraw the jurisdictional arguments raised at the TRO hearing and consent to this




                                                 2
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 3 of 15                     PageID 1837




 Court’s jurisdiction for the purposes of entry and enforcement of this Consent Injunction.” (Id.

 at PageID 672.)

        On June 23, 2020, Gus’s filed its Amended Complaint, alleging that Defendants

 continued to operate their restaurant as a Gus’s Fried Chicken franchise despite the TRO and

 Permanent Injunction. (Am. Compl., ECF No. 28 ¶¶ 6–11.) Gus’s also filed a Motion for

 Contempt, claiming that Defendants have violated the Court’s TRO and Permanent Injunction.

 (ECF No. 29.) A hearing was held on Gus’s Motion for Contempt on July 28, 2020 (ECF No.

 40), after which the Court entered an Order Granting Plaintiff’s Motion for Contempt on August

 31, 2020. (ECF No. 49.)

        On July 27, 2020, the Defendants filed the instant Motion to Dismiss for Lack of

 Jurisdiction. (ECF No. 39.) Exhibit A to Defendants’ Motion to Dismiss is the Affidavit of

 Mark Dawejko (“Dawejko Aff.”), in which he states that “[n]either Terrapin nor [he] are parties

 to a contract or other written agreement with Gus’s concerning the sale of food, beverages or

 any other marketable item.” (Dawejko Aff., ECF No. 39-1 ¶ 10.)

        Gus’s filed its Response on August 10, 2020. (ECF No. 45.) Exhibit B to Gus’s

 Response is the Declaration of Wendy McCrory (“McCrory Decl.”), in which she states, in part,

 that “Terrapin and Dawejko each signed multiple franchise documents reflecting their consent

 to jurisdiction in Tennessee.” (ECF No. 45-1 ¶ 5.) The franchise documents identified by

 McCrory include the Personal Guaranty (ECF No. 28-6), the Acknowledgment of Receipt of

 Gus’s Operations Manual (ECF No. 28-7), the Notice of Proprietary and Confidential

 Information (ECF No. 8-2) and the Telephone Number and Directory Advertising Assignment

 Agreement (McCrory Decl., Exh. A, ECF No. 45-1.)




                                                3
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 4 of 15                        PageID 1838




 II.    LEGAL STANDARD

        A defendant may challenge personal jurisdiction under Federal Rule of Civil Procedure

 12(b)(2). “The plaintiff bears the burden of making a prima facie showing of the court’s

 personal jurisdiction over the defendant.” Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th

 Cir. 2005). A plaintiff “can meet this burden by ‘establishing with reasonable particularity

 sufficient contacts between [defendants] and the forum state to support jurisdiction.’” Neogen

 Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (quoting Provident Nat’l

 Bank v. Cal. Fed. Sav. Loans Ass’n, 819 F.2d 434, 437 (3d Cir. 1987)) (internal quotation marks

 omitted). The plaintiff cannot rest on the pleadings alone; by affidavit or otherwise, the plaintiff

 must provide specific evidence supporting the court’s personal jurisdiction over the defendant.

 Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 449 (6th Cir. 2012). If the plaintiff meets his

 prima facie burden, the Court must deny the motion to dismiss, “notwithstanding any

 controverting presentation by the moving party.” Serras v. First Tenn. Bank Nat’l Ass’n, 875

 F.2d 1212, 1214 (6th Cir. 1989) (quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d 889,

 904 (2d Cir. 1981)).

        If the court does not conduct an evidentiary hearing on the issue of personal jurisdiction,

 it will “not consider the facts proffered by the defendant that conflict with those offered by the

 plaintiff and will construe the facts in the light most favorable to the nonmoving party.” Neogen

 Corp., 282 F.3d at 887 (6th Cir. 2002) (quoting Provident Nat’l Bank, 819 F.2d at 437) (citation

 omitted). The plaintiff’s burden to establish a prima facie case of personal jurisdiction is

 “relatively slight” when the court relies solely on the pleadings and the parties’ affidavits

 without holding an evidentiary hearing or directing the parties to conduct jurisdictional




                                                  4
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 5 of 15                      PageID 1839




 discovery. Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)

 (quoting Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988)).

        “Where a federal court’s subject matter jurisdiction over a case stems from the existence

 of a federal question, personal jurisdiction over a defendant exists ‘if the defendant is amenable

 to service of process under the [forum] state’s long-arm statute and if the exercise of personal

 jurisdiction would not deny the defendant[] due process.’” Bird v. Parsons, 289 F.3d 865, 871

 (6th Cir. 2002); Aristech Chem. Int’l Ltd. v. Acrylic Fabricators, Ltd., 138 F.3d 624, 627 (6th

 Cir. 1998); CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996). A finding that

 the exercise of personal jurisdiction over the defendant does not comport with the Due Process

 Clause of the Fourteenth Amendment “foreclose[s] the exercise of personal jurisdiction even

 where a properly construed provision of the long-arm statute would otherwise permit it.”

 Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir. 1991). The jurisdictional limits of

 Tennessee’s long-arm statute are coterminous with the limits of federal due process. Parker v.

 Winwood, 938 F.3d 833, 839 (6th Cir. 2019); see also First Cmty. Bank, N.A. v. First Tennessee

 Bank, N.A., 489 S.W.3d 369, 384 (Tenn. 2015), cert. denied sub nom. Fitch Ratings, Inc. v.

 First Cmty. Bank, N.A., 136 S. Ct. 2511, 195 L. Ed. 2d 841 (2016); Tenn. Code Ann. § 20-2-

 223(a). The Court need only determine whether exercising personal jurisdiction over the

 defendant is consistent with federal due process requirements. Bridgeport Music, Inc. v. Still

 N The Water Pub., 327 F.3d 472, 477 (6th Cir. 2003). The Due Process Clause of the Fifth

 Amendment requires that a non-resident defendant have at least “certain minimum contacts

 with the [forum state] such that the maintenance of the suit does not offend ‘traditional notions

 of fair play and substantial justice.’” Youn v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003)

 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).



                                                 5
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 6 of 15                        PageID 1840




        “There are two kinds of personal jurisdiction within the Federal Due Process inquiry:

 (1) general personal jurisdiction, where the suit does not arise from defendant's contacts with

 the forum state; and (2) specific jurisdiction, where the suit does arise from the defendant's

 contacts with the forum state.” Conn v. Zakharov, 667 F.3d 705, 712–13 (6th Cir. 2012).

 General jurisdiction allows a plaintiff to sue a defendant “on any and all claims,” regardless of

 the connection (or lack thereof) between the claim and the forum. Maxitrate Tratamento

 Termico E Controles v. Super Sys., Inc., 617 F. App'x 406, 408 (6th Cir. 2015), cert. denied sub

 nom. Maxitrate Tratamento Termico E Controles v. Allianz Seguros S.A., 136 S. Ct. 336 (2015)

 (citing Daimler AG v. Bauman, 134 S. Ct. 746, 769 (2014)). Under the Due Process Clause,

 general jurisdiction over a corporation requires that the corporation’s “affiliations with the State

 [be] so ‘continuous and systematic’ as to render them essentially at home in the forum State.”

 Diamler AG v. Bauman, 134 S.Ct. 746, 761 (2014) (quoting Goodyear Dunlop Tires

 Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

        Specific jurisdiction, on the other hand, “exposes the defendant to suit in the forum state

 only on claims that arise out of or relate to a defendant's contacts with the forum.” Kerry Steel,

 Inc. v. Paragon Indus., Inc., 106 F.3d 147, 149 (6th Cir. 1997). The Sixth Circuit has established

 the following three-part test for specific personal jurisdiction:

        First, the defendant must purposefully avail himself of the privilege of acting in
        the forum state or causing a consequence in the forum state. Second, the cause
        of action must arise from the defendant's activities there. Finally, the acts of the
        defendant or consequence caused by the defendant must have a substantial
        enough connection with the forum state to make the exercise of jurisdiction over
        the defendant reasonable.
 S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir.1968); see also Harmer v.

 Colom, 650 F. App’x 267, 272 (6th Cir. 2016).




                                                  6
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 7 of 15                     PageID 1841




 III.      ANALYSIS

           Gus’s asserts that this Court should deny Defendants’ Motion for three reasons: (1)

 Defendants have consented to this Court’s exercise of personal jurisdiction over them; (2)

 Defendants have waived their argument that this Court lacks personal jurisdiction over them;

 and (3) Defendants have the necessary contacts with Tennessee for this Court to exercise

 personal jurisdiction over them. (See generally ECF No. 45.) The Court addresses each of

 Gus’s arguments in turn.

        A. Defendants Consented to Jurisdiction in Tennessee

           Gus’s first argues that “Defendants signed a number of agreements that either directly

 incorporated or contain a forum selection clause or an agreement to submit to this Court’s

 jurisdiction” and that therefore Defendants consented to jurisdiction in Tennessee. (ECF No.

 45 at PageID 1513.) Defendants do not directly address Gus’s consent argument in their

 Motion, but they allege that they did not execute the Franchise Agreement. (ECF No. 39-2 at

 PageID 1484.)

           Section 17.4(a) of the unsigned Franchise Agreement provides that any “legal

 proceeding involving [the] Franchise Business or [] Agreement” will be conducted in Shelby

 County, Tennessee and that the parties consent to the jurisdiction of this Court. (Compl., Exh.

 4, ECF No. 1-7 at PageID 436–37.) Section 17.4(b) states that “[t]he parties specifically agree

 that [the Franchise] Agreement requires systematic and continuous contact” with Shelby

 County, Tennessee and that those “contacts include the payment of fees… the supplying of

 financial and other information into [Tennessee]… training and orientation… and the

 performance of other obligations under [the Franchise] Agreement.” (Id. at PageID 437.)




                                                 7
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 8 of 15                         PageID 1842




        This Court has previously found that, although the Franchise Agreement itself was never

 signed, multiple agreements incorporating the terms of the Franchise Agreement or including

 provisions consenting to this Court’s jurisdiction were signed and executed by Dawejko,

 Terrapin’s Managing Member.         (See TRO, ECF No. 20 at PageID 656; see also Gus’s

 Franchisor, LLC v. Terrapin Restaurant Partners, LLC, et al., Case No. 2:20-cv-02447-JPM-atc

 (“Arbitration Case”), Order Compelling Arbitration, ECF No. 20 at PageID 254.) The Personal

 Guaranty, executed by Terrapin through Dawejko, incorporates the terms of the Franchise

 Agreement, specifically including the dispute resolution provisions in Article 17. (Compl., Exh.

 5, ECF No. 1-8 ¶ 2.) Dawejko also signed the Notice of Proprietary and Confidential

 Information (Motion for TRO and Preliminary Injunction, ECF No. 8-2, Exh. A at PageID 523)

 and the Acknowledgment of Receipt of the Operations Manual (Compl., Exh. 6, ECF No. 1-9

 ¶ 14), both of which include a provision stating that the Parties consent to the jurisdiction of

 this Court over suits arising out of the Franchise Agreement.

        “The Sixth Circuit has recognized that parties may, through a forum selection clause,

 ‘agree in advance to submit to the jurisdiction of a particular court.’” Ingram Barge Co., LLC

 v. Bunge N. Am., Inc., 455 F. Supp. 3d 558, 570 (M.D. Tenn. 2020) (quoting Preferred Capital,

 Inc. v. Assocs. in Urology, 453 F.3d 718, 721 (6th Cir. 2006)). “That rule arises from the

 premise that the right not to be subject to a particular court’s personal jurisdiction is a ‘waivable

 right,’ and a party may, therefore, ‘consent to the personal jurisdiction of a particular court

 system’ that otherwise would not have jurisdiction.” Id. (citing Preferred Capital, 453 F.3d at

 721 (quoting Kennecorp Mortg. Brokers, Inc. v. Country Club Convalescent Hosp., Inc., 610

 N.E. 2d 987, 988 (Ohio 1993))).




                                                  8
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 9 of 15                       PageID 1843




        Because Defendants signed multiple agreements relating to the franchise relationship at

 issue in this case and that incorporated or directly included provisions consenting to this Court’s

 jurisdiction, the Court finds that it has jurisdiction over the Defendants. See Staubach Retail

 Servs.-SE, LLC v. H.G. Hill Realty Co., 160 S.W.2d 521, 525 (Tenn. 2005)

 (discussing Tennessee law stating that “a writing may be incorporated by reference into a

 written contract” and that “[w]hen a party who has not signed a contract demonstrates its

 assent by performing pursuant to the contract and making payments conforming to the

 contract’s terms, that party is estopped from denying the binding effect of the contract”).

    B. Defendants Waived 12(b)(2) Arguments

        Gus’s next argues that Defendants have waived their arguments regarding this Court’s

 lack of jurisdiction. (ECF No. 45 at PageID 1515–18.) Specifically, Gus’s argues that

 Defendants’ waived their jurisdiction arguments by (1) consenting to the permanent injunction

 and (2) making a general appearance. (Id.) Defendants did not address this argument in their

 Motion to Dismiss.

        The Sixth Circuit has held that the requirement of personal jurisdiction may be waived,

 either explicitly or implicitly, when a defendant’s actions “amount to a legal submission to the

 jurisdiction of the court.” Days Inns Worldwide, Inc. v. Patel, 445 F.3d 899, 905 (6th Cir. 2006)

 (quoting Ins. Corp. of Ireland, Ltd. V. Campagnie des Bauxites de Guinee, 456 U.S. 694, 703–

 05 (1982)). The Federal Circuit, on review of a case from the Western District of Tennessee

 (Case No. 1:02-cv-01064), has also held that, where “defendants voluntarily entered into [an]

 injunction order with no reservation of a right to challenge the court’s jurisdiction,” the

 defendants waived their personal jurisdiction defense. Aeration Sols., Inc. v. Dickman, 85 F.

 App’x 772, 775 (Fed. Cir. 2004).



                                                 9
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 10 of 15                        PageID 1844




         Defendants in this case consented to this Court’s jurisdiction over the Consent

  Permanent Injunction entered on June 15, 2020.           (ECF No. 26.)      They withdrew their

  jurisdiction arguments raised at the TRO Hearing and “consent[ed] to this Court’s jurisdiction

  for the purposes of entry and enforcement” of the Consent Permanent Injunction. (Id. at PageID

  672.) Although it might be argued that the “for the purposes of entry and enforcement”

  language was a reservation of Defendants’ right to challenge this Court’s jurisdiction,

  Defendants have not raised that argument or made any claim that the language was a reservation

  of their right to challenge jurisdiction. Therefore, this Court finds that Defendants’ waived their

  personal jurisdiction arguments by agreeing to the Consent Permanent Injunction.

     C. Defendants are Subject to Jurisdiction in Tennessee

         Finally, even if Defendants have not consented to this Court’s jurisdiction or waived

  their personal jurisdiction defense, Gus’s argues that the Defendants are subject to this Court’s

  jurisdiction because they have sufficient contacts with Tennessee.

         i. General Jurisdiction

         Defendants argue that neither Terrapin nor Dawejko are “at home” in Tennessee and

  that therefore this Court cannot exercise general jurisdiction over the Defendants. (ECF No.

  39-2 at PageID 1482–83.) Gus’s argues that the terms of the Franchise Agreement, incorporated

  by the Personal Guaranty as discussed above, provide that “the parties specifically agree that

  this Agreement requires systematic and continuous contact” with Tennessee. (ECF No. 45 at

  PageID 1520.) A defendant is “at home” in a state when its “affiliations with the State [are] so

  ‘continuous and systematic’ as to render [the defendant] essentially at home in [that] State.”

  Daimler AG, 134 S.Ct. at 761 (quoting Goodyear Dunlop Tires, 564 U.S. at 919). Because

  Defendants agreed that the franchise relationship would require continuous and systematic



                                                  10
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 11 of 15                        PageID 1845




  contacts with Tennessee, this Court can properly exercise general jurisdiction over the

  Defendants.

         ii. Specific Jurisdiction

         Even if Defendants’ contacts with Tennessee are insufficient to establish this Court’s

  general jurisdiction over them, their contacts with Tennessee satisfy the three-part Mohasco

  test. 401 F.2d at 381. First, “the defendant must purposefully avail himself of the privilege of

  acting in the forum state or causing consequence in the forum state.” Id. Second, “the cause of

  action must arise from the defendant’s activities there.” Id. And third, “the acts of the defendant

  or consequences caused by the defendant must have a substantial enough connection with the

  forum state to make the exercise of jurisdiction over the defendant reasonable.” Id.

         Defendants primarily argue that they “never entered into a franchise agreement or other

  written contract” and that therefore they never purposefully availed themselves of the privilege

  of acting in Tennessee. (ECF No. 39-2 at PageID 1483–86.) Gus’s argues that “Defendants,

  without question, reached out beyond Maryland to negotiate with a Tennessee corporation for

  the purchase of a long-term franchise and the benefits that would derive from such an

  affiliation” and that, in doing so, Defendants purposefully availed themselves of the privilege

  of acting in or causing consequences in Tennessee. (ECF No. 45 at PageID 1522.)

         Turning to the first Mohasco requirement, a defendant purposefully avails himself of a

  forum’s protections when his “conduct and connection with the forum are such that he should

  reasonably anticipated being hauled into court there.” Willock v. Hilton Domestic Operating

  Co., Inc., --- F. Supp. 3d ----, 3:20-CV-00042, 2020 WL 4207651, at *5 (M.D. Tenn. July 22,

  2020). The relevant inquiry is “whether the defendant has ‘engaged in some overt actions




                                                  11
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 12 of 15                    PageID 1846




  connecting the defendant with the forum state.’” Id. (quoting Burger King Corp. v. Rudzewicz,

  471 U.S. 462, 480 (1985)).

         Burger King involved a franchise dispute in which the defendant, a Michigan resident,

  executed a franchise agreement with Burger King, a Florida corporation. 471 U.S. 462. The

  Supreme Court held that jurisdiction was proper in Florida because the franchise dispute grew

  directly “out of a contract which had a substantial connection with that State.” Id. at 478.

  Relevant to the holding were the following facts: (1) the defendant reached out beyond

  Michigan and negotiated with Burger King for the purchase of a long-term franchise; (2) the

  defendant entered into a relationship that “envisioned continuing and wide-reaching contacts

  with Burger King in Florida”; and (3) the defendant “voluntary[ily] accept[ed] the long-term

  and exacting regulation of his business from Burger King’s Miami headquarters.” Id. at 479–

  80. The Supreme Court also stated that the defendant’s “refusal to make the contractually

  required payments in Miami, and his continued use of Burger King’s trademarks and

  confidential business information after his termination, caused foreseeable injuries to the

  corporation in Florida.” Id.

         In the instant matter, Defendants reached out beyond Maryland to negotiate with Gus’s,

  a Tennessee corporation, for the purchase of a long-term franchise. Dawejko testified at the

  TRO Hearing that he was “very fond of Gus’s and the product” and that after he moved and

  realized that the market in the Mid-Atlantic United States region “did not offer a good quality

  southern fried chicken,” he reached out to Wendy McCrory. (TRO Hearing Transcript (“Hr’g

  Tr.”), ECF No. 27 at PageID 731:1-12.) Gus’s approved the lease that Dawejko signed as

  Terrapin’s Managing Member. (Id. at PageID 732:16-25.) Gus’s had representatives present

  at the opening of the restaurant in Greenbelt, Maryland, trained the location’s management and



                                                12
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 13 of 15                                      PageID 1847




  exercised control over the Franchise, in part by making decisions regarding Defendants’

  advertising practices. 1 (Id. at PageID 734:24–737:11.) Dawejko also testified at the TRO

  Hearing that he signed the Acknowledgment of Receipt of the Operations Manual, in which he

  consented to jurisdiction in Tennessee, “at Joel Sklar’s office, Evans Petree” in Memphis. (Id.

  at PageID 700:7-10.) All of these are “overt actions” connecting Defendants to Tennessee.

           Defendants argue that Burger King is distinguishable from the instant action because

  they never entered into a franchise agreement or other written contract with Gus’s. (ECF No.

  39-2 at PageID 1495.) But Defendants have previously testified, and this Court has already

  found, that Defendants have signed a number of documents relating to this franchise

  relationship, even if the Franchise Agreement itself was never executed.                          Furthermore,

  Defendants assented to the Franchise Agreement by acknowledging Gus’s control over the

  franchise and by paying royalty fees to Gus’s. See Staubach Retail Servs.-SE, LLC, 160 S.W.3d

  at 525. The Court finds that Defendants purposefully availed themselves of the privilege of

  doing business in Tennessee by reaching out to Tennessee to negotiate a long-term franchise

  agreement, entering into that franchise relationship and accepting Gus’s control over their

  franchise operation. See Burger King, 471 U.S. at 479–80.

           The second Mohasco requirement is satisfied in this case because Gus’s claims arise

  from Defendants’ contacts with Tennessee. “If a defendant’s contacts with the forum state are

  related to the operative facts of the controversy, then an action will be deemed to have arisen

  from those contacts.” CompuServe, Inc., 89 F.3d at 1267. The operative facts in this case,

  including allegations of breach of contract, trademark infringement, misappropriation of trade



  1
    In the TRO, this Court previously found that “Dawejko’s testimony [] supports a finding that Plaintiff had
  significant control over the Franchise, and thus its associated marks, trade dress and trade secrets.” (ECF No. 20
  at PageID 657.)

                                                          13
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 14 of 15                        PageID 1848




  secrets, trade dress infringement and unfair competition, are “at least marginally related to the

  alleged contacts between [Defendants] and [Tennessee].” First Tennessee Nat. Corp. v.

  Horizon Nat. Bank, 225 F. Supp. 2d 816, 821 (W.D. Tenn. 2002) (quoting Bird, 289 F.3d at

  875). Gus’s claims are based on allegations that Defendants refused to pay required fees and

  continued to use Gus’s trademarks, trade secrets, confidential information, proprietary business

  system and trade dress after Gus’s terminated the franchise relationship between the Parties.

  (Compl., ECF No. 1 ¶¶ 1–4.) Contacts of a similar nature were sufficient to establish

  jurisdiction in Burger King and are sufficient to do so here.

         When a court finds purposeful availment and a cause of action arising from a

  defendant’s contacts with the forum state, an inference arises that the exercise of jurisdiction is

  reasonable, satisfying the third Mohasco requirement. First Tennessee Nat. Corp., 225 F. Supp.

  2d at 821–22 (citing CompuServe, Inc., 89 F.3 at 1268). In the present case, the Court has

  found both purposeful availment and that Gus’s causes of action arise from the Defendants’

  contacts with Tennessee; therefore, Defendants must “present a compelling case that the

  presence of some other considerations would render jurisdiction unreasonable.” Air Prods. &

  Controls, Inc., 503 F.3d at 554 (quoting Burger King, 471 U.S. at 477). “[O]nly the unusual

  case will not meet this third criteria.” Id. (quoting Theunissen, 935 F.2d at 1461).

         Defendants state that this Court’s jurisdiction over them is unreasonable because they

  would be “completely prejudiced if they have to avail themselves to this Court’s jurisdiction”

  and because they already initiated litigation in Maryland relating to the same franchise

  relationship. (ECF No. 39-2 at PageID 1485.) Gus’s argues that Defendants agreed to this

  Court’s jurisdiction over them and that Tennessee has an interest in protecting the rights of its

  citizens. (ECF No. 45 at PageID 1528.)



                                                  14
Case 2:20-cv-02372-JPM-cgc Document 64 Filed 11/23/20 Page 15 of 15                     PageID 1849




         Defendants do not support their assertion that they would be prejudiced by having to

  avail themselves of this Court’s jurisdiction with any factual allegations, and nothing in the

  record suggests that litigation in this Court would be extraordinarily burdensome. Defendants,

  not Gus’s, initiated the lawsuit in Maryland, and they did so despite having signed multiple

  agreements consenting to jurisdiction in Tennessee. Defendants cannot rely solely on the

  existence of the Maryland lawsuit to claim that this Court’s exercise of jurisdiction over them

  is unreasonable when they chose to initiate that lawsuit after reading and signing agreements

  calling for exclusive jurisdiction and venue in Tennessee. (Hr’g Tr., ECF No. 27 at PageID

  717:21–718:23.)

         In summary, Defendants purposefully availed themselves of the privilege of conducting

  activities in Tennessee, Gus’s causes of action arise out of Defendants’ contacts with Tennessee

  and this Court’s exercise of jurisdiction over Defendants is reasonable. Therefore, the Court

  finds that it has specific jurisdiction over Defendants.

  IV.    CONCLUSION

         For each of the reasons set forth above, Defendants’ Motion to Dismiss is DENIED.

         SO ORDERED, this 23rd day of November, 2020.

                                                           /s/ Jon P. McCalla
                                                         JON P. McCALLA
                                                         UNITED STATES DISTRICT JUDGE




                                                  15
